FILED

UNITED sTATEs 1)1sTR1CT CoURT SEP _ 4 Zml'
FoR THE MSTRICT oF CoLUMBIA C|€rk. U.S. Dlstrict and
bankruptcy Courts

DARRYL KINNEY, )
)

Piainriff, )

)

v. ) Civil Action No. /y°' 7

)

DEPARTMENT oF JUSTICE, er al., )
)

Defendants. )

MEMORANDUM 0P1N10N

This matter comes before the court on review of plaintiff s application to proceed in
forma pauperis with his pro se civil complaint. The Court will grant the application, and dismiss

the complaint.

The Court has reviewed plaintiffs complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. Kerrzer, 404 U.S. 519, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tz'sch, 656 F. Supp. 23 7, 239
(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. S(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to
prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v, Calzfono, 75 F.R.D. 497, 498 (D.D.C. l977).

Generally, the plaintiff attributes to the Departments of Justice and Defense, among other
federal government entities, various wrongful acts, see Compl. at 1-2 (page numbers designated
by the Court), such as "interference with Employment, Kidnapping, Extortion, Blackmail,
Stalking, interference with Administrative or Court proceedings, illegal defamation, illegal
interference with Mail and Wire transmission, illegal impersonation of Federal Officers and
Scheme’s associated with it," id. at 9. He demands a declaratory judgment and criminal
prosecution of the defendants, among other relief. See ia'. Wholly absent from the complaint is
any statement showing that the plaintiff is entitled to a judgment in his favor or any form of
relief. As drafted, the complaint fails to comply with Rule 8(a), and therefore it will be

dismissed. An Order consistent with this Memorandum Opinion is issued separately.

oe»